Title: From George Washington to Brigadier General Samuel Holden Parsons, 10 July 1779
From: Washington, George
To: Parsons, Samuel Holden


        
          ⟨Dear⟩ Sir
          Hd Qrs [New Windsor] July 10: 1779
        
        I have received Your favors of the 9th from Luddington’s & Redding. It gives me ⟨g⟩reat concern to hear of the ravages of the Enemy. The conduct of the Militia at New Haven does them the highest honor. I had heard of it before thro several channels. I have written to Genl Heath to move with ⟨th⟩e Two Connecticut Brigades towards

the Enemy, ⟨b⟩y the way of Crompond in the first instance ⟨a⟩nd from thence to Rid[g]efield & Bedford, ⟨w⟩hich I hope will animate the Militia ⟨a⟩nd in some measure prevent the Enemy’s ⟨i⟩ncursions. I am &c.
        
          G.W.
        
      